Title: To James Madison from Elkanah Watson, 12 October 1812
From: Watson, Elkanah
To: Madison, James


SirPittsfield Massts. 12h Octr 1812
The Inclosed Sample of Cloth was made of my wool—under my direction 12/4 wide from loom, finished a little Short off 7/4—with elegant hair lists. At the Cattle Show & Fair in this place—this ps. obtained the prize of 50$ a struggle of 4 Counties—which I surrendered to the workmen.
The result fairly devolopes a very important item in the resources of Our Country, the ps. was 23 yds. long. One half will be exhibited t’morrow befor the Ligeslatur in Boston—the other half—has gone to different public char[a]cters in the State of New York—except a Patern of 2¼ yds—Inclosed in a Packet & directed to you Sir. & will be delivered by the Honl. ⟨Mr?⟩ Bacon Member from this County or rather district.
It was my intention to have transmitted it by an eairlier oppertunity—as that is imposible I Judg’d it proper to apprize you off the intention. I am Sir with profound respect & esteem Your Obt. St.
Elkanah Watson
